Filed 9/22/22 Marriage of L.M. and E.M. CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 In re the Marriage of L.M. and E.M.
                                                                   D078565
 L.M.,

           Respondent,
                                                                   (Super. Ct. No. 20FDV01251S)
           v.

 E.M.,

           Appellant.


         APPEAL from an order of the Superior Court of San Diego County,
Margo Lewis Hoy, retired Judge. Affirmed.
         E.M., in propria persona; Orozco Law Firm and Jose A. Orozco for
Appellant.
         Antonyan Miranda, Anthony J. Boucek, Ilona Antonyan and Case
Kamshad for Respondent.
      E.M.1 (Husband) and L.M. (Wife) were in the process of divorce in a
separate proceeding when Wife filed and received a temporary restraining
order against Husband. After a three-day contested hearing, the trial court
issued a domestic violence restraining order (DVRO) under the Domestic

Violence Prevention Act (Fam. Code, § 6200 et seq. (DVPA)2 against

Husband for a one-year period.3
      On appeal, Husband claims the trial court abused its discretion in
granting the DVRO by applying the wrong legal standard. Alternatively, he
claims the DVRO is not supported by substantial evidence. We affirm the
DVRO.




1     Pursuant to rule 8.90 of the California Rules of Court, we refer to the
parties by first and last initials only.

2     All statutory references are to the Family Code.

3      Although the DVRO expired at midnight on November 19, 2021 and
Wife asserts that Husband’s appeal is moot as a result, we exercise our
discretion to decide the case on the merits. (See Environmental Charter High
School v. Centinela Valley Union High School Dist. (2004) 122 Cal.App.4th
139, 144 [appellate court has discretion to resolve a moot appeal on the
merits].) In so doing, we recognize that a domestic violence restraining order
“is no ordinary injunction” and may have continuing collateral consequences.
(Curcio v. Pels (2020) 47 Cal.App.5th 1, 13, fn. 6 (Curcio); Ritchie v. Konrad
(2004) 115 Cal.App.4th 1275, 1291 [noting that, in a renewal of a protective
order in a contested case, a court should consider various factors including
the “ ‘burdens’ the protective order imposes on the restrained party,” which
“can be very real” including potentially affecting a restrained person’s
employment and, if children are involved, custody].)


                                       2
             FACTUAL AND PROCEDURAL BACKGROUND4
                                  Overview
        Husband and Wife were married for almost 30 years. They had two
children together, and Husband had a child from a prior relationship. All of
their children are adults. Wife is very active and well-known in her
community. According to Wife, their marriage had been rocky since about
2010.
        Husband and Wife opened a business together in 1989 (the Business).
In early 2020, Husband asked Wife for financial records for the Business, as
the couple were contemplating divorce and Wife was its bookkeeper. After
repeatedly asking Wife for these records, Husband in early March 2020
accessed her computer twice and downloaded its contents without Wife’s
permission. On March 26, Husband reviewed the contents of Wife’s computer
and learned she had been having an affair (with a man named David) and



4      We grant Wife’s September 2, 2022 unopposed (1) request for judicial
notice of the issuance of a “renewed” domestic violence restraining order
based on the stipulation of the parties at an August 30, 2022 hearing
(Renewed-DVRO) and (2) motion to augment the record with the August 30
hearing transcript. However, we note the record—as now augmented—does
not show when Wife moved for renewal of the DVRO, as the original
restraining order expired on November 19, 2021, and the Renewed-DVRO did
not issue until August 30, 2022, or about nine months later. (See § 6345,
subd. (a) [providing in relevant part that a restraining order “may be
renewed . . . either for five years or permanently, without a showing of
further abuse since the issuance of the original order, subject to termination
or modification by further order of the court . . . . The request for renewal
may be brought at any time within the three months before the expiration” of
the original restraining order], italics added.) We offer no opinion regarding
(1) the validity of the Renewed-DVRO, including whether it complies with
section 6345, subdivision (a); and (2) whether Wife is entitled to an award of
attorney fees in connection with this proceeding.


                                       3
had already retained a divorce attorney. As particularly relevant to this
appeal, Husband also found nude pictures of Wife, sexually explicit videos
she had had taken of herself, and sexually explicit text messages she had
exchanged with David (hereafter, Personal Information). Upon learning of
Wife’s affair and seeing the sexually explicit materials, Husband was
depressed and distraught.
      Later that day, Husband sent a series of text messages to a group of
about 10 people (the Group), including Wife; her parents, brother, friends,
and coworkers; and their children. In one of the messages, Husband wrote, “I
have almost a hundred gigs of information up on the cloud under key. No one
in my office has passwords or anything, but should anything happen to me,
the information will be released.” He added, “There are hundreds of pictures
that [Wife] has freely shared with [David] and other people. Nudes. She’s
actually [a] pretty good photographer”; and, “You know me, I’m a stickler for
the law. The pictures are taken with a phone paid for by [the Business] and
they resided in a computer paid for by [the Business], so I’m pretty sure they
belong to [the Business] and I can publish them.”
      In another message, Husband claimed Wife gave him a sexually
transmitted disease (STD). He wrote, “The STD is actually quite disgusting
as she got them from a gas station attendant who called, because he was
worried about [Wife’s] well-being. She had gotten home and was so drunk
she literally passed out in front of . . . a dresser”; and “[s]tories will continue;

there are lots.”5




5     At the contested hearing, Wife denied passing out drunk or giving
Husband an STD. Wife also claimed Husband in the past threatened to
disseminate untrue information about her if she threatened divorce.


                                          4
      On March 27, Wife obtained a temporary restraining order (TRO)6
against Husband and a hearing was scheduled for a permanent restraining

order.7 The TRO provided that Husband was not to disseminate the
Personal Information and/or contact Wife. Wife subsequently claimed
Husband violated the TRO at least four times by indirectly contacting her
through family and friends. Husband denied the violations. On or about
May 29, Husband filed his own request for a restraining order.




6     Wife testified at the contested hearing there were prior incidents of
abuse by Husband that also supported issuance of a restraining order.
Because the trial court did not rely on these other incidents in issuing the
DVRO and the parties do not assert error as a result, we do not address
them.

7     Neither Wife’s application for a TRO nor the TRO are included in the
record. In fact, other than the August 30 hearing that was the subject of
Wife’s September 2, 2022 augmentation request, the clerk’s transcript in this
case is limited to 36 pages and includes only the DVRO issued on November
20, 2020; the trial court minutes from the same day; the Register of Actions,
identifying the dates various documents were filed in the trial court through
June 30, 2021 (i.e., more than three months before expiration of the DVRO);
and the notice of appeal and designation of the record.


                                       5
Contested Hearing
      Witness Testimony
      The hearing on both restraining orders commenced on August 18. Wife
testified about the text messages Husband sent to the Group on March 26, as
summarized ante. Wife stated she was “completely humiliated and mortified”
when she saw the messages. She was concerned Husband would disseminate
the Personal Information she maintained he had “stole[n]” from her.
Although Wife also used her computer for work, she considered it to be her
personal computer, as it was her only computer, she kept “all” of her private
information on it, and Husband had his own computer. Wife initially
attempted to access Husband’s cloud account to delete her Personal
Information. She also consulted with a security firm in an unsuccessful
attempt to locate the Personal Information.
      In support of Husband’s request for a restraining order, his counsel,
Jose Orozco, filed a declaration in the superior court. Mr. Orozco stated that
“several witnesses need to be called and hundreds of exhibits, including
hundreds of graphic and offensive text messages by [Wife,] and hundreds of
graphic and offensive pictures of [her,] need to be admitted” at the upcoming
contested hearing. Wife testified Mr. Orozco’s declaration included some of
her Personal Information (i.e., sexually explicit text messages) as an exhibit.
She was “humiliat[ed] and mortif[ied]” that her Personal Information was in
the “public record.” Wife in response sought a court order to seal the records

after Husband refused to stipulate to such an order.8 Wife believed Husband




8     The record is silent whether the trial court ordered Wife’s Personal
Information sealed, as her motion was still pending when the court granted
the DVRO.


                                       6
was “blackmail[ing]” her by keeping her Personal Information, despite her
repeated requests that he return and/or destroy it.
      Wife explained that in June she sought discovery of all documents
identified in the Orozco declaration. In his verified response to this request,
Husband stated, “Responding Party is unable to comply with this demand as
he is not in possession, custody or control of such requested items which
should be responsive to this request.” Husband provided a nearly identical
response to Wife’s demand for copies of “any and all photographs, videos and
text messages of [Wife]” that Husband provided to Mr. Orozco. Wife testified
Husband’s claim not to have “possession, custody or control” of these items
caused her even more emotional distress.
      Wife testified she attended Husband’s August 3 deposition, and that he
admitted downloading her Personal Information to a hard drive. Wife stated
this was the first time she learned Husband may not have stored her
Personal Information in a cloud account, as he had messaged the Group on
March 26. Wife believed Husband “lie[d]” about where he kept her Personal
Information, one time claiming it was in the cloud, while another time
claiming it was on a hard drive, to make her “afraid” over its whereabouts
and possible dissemination.
      Toward the end of the August 18 hearing, the trial court made some
observations regarding the focus of the restraining order proceeding: “It is
clear to me that [Wife’s] request for domestic violence restraining order
revolves primarily on the fact that she had personal information on a
computer that she thought was personal, it was obtained by [Husband]. It is
her belief that, one, he has disseminated it; two, he continues to own it,
continues to have it, has threatened, is in his possession, that he continues to
threaten that he will use it, and the basis of that is the email to the 10



                                        7
people. That is the primary claim that [Wife is] making.” In response, Wife
agreed with the trial court’s statement, while Husband believed the case was
not about her Personal Information but whether Wife could prove she was
being “controlled” and “stalked” by him as she also alleged in her application
for a restraining order.
      The trial court also expressed concern over the whereabouts of Wife’s
Personal Information, noting that after a full-day of testimony it was still
unclear if the Personal Information had been distributed or destroyed by
Husband or whether he was still in control of it. The court noted there was
no dispute that Wife had had an affair, that Husband first learned of the
affair when he accessed her computer in March, and that as a result he
understandably was very upset. Nonetheless, the court noted California was
a “no fault” divorce state and the relevancy of Wife’s affair was “pretty
limited.”
      At the continued October 13 hearing, Wife confirmed Husband still had
not returned her Personal Information, despite the concerns the court
expressed at the prior hearing. As the questioning of Wife continued, the
court again reminded the parties that Wife was alleging continued
harassment by Husband based on his retention of, and threats to disclose,
her Personal Information.
      On questioning by the trial court, Wife testified that, to her knowledge,
David had not disseminated any of her Personal Information and instead had
deleted it. When asked who had seen the Personal Information other than
this individual and Husband, Wife identified Mr. Orozco, and also stated she
knew Husband had “discussed” it with some of their employees. She was
unsure if they had seen “actual pictures” of her.




                                       8
      As a witness called in Wife’s case, Husband testified he sent the text
messages to the Group on March 26. He admitted some of the information in
those messages was “false,” including that he had uploaded the information
to a cloud account and that no one in his office had a password to this
account. At the hearing he conceded that “everyone in [his] office has
passwords to [his] iCloud account.” He admitted that when asked at his
deposition if he had a cloud account, he initially said, “ ‘I don’t know,’ ” then,
on further questioning, used his phone and located as many as three such
accounts. When asked why he wrote the March 26 messages, he stated it was
to “protect” himself.
      Husband admitted Wife had been “exclusively” using her computer for
a “couple of years” when he accessed it on two occasions without her
permission. Husband knew Wife used her computer for purposes other than
business and, although looking only for financial records, he nonetheless
twice downloaded its entire contents on a hard drive while she was away from
their home. He then used the hard drive to download the contents of Wife’s
computer to his own computer, and also gave Mr. Orozco a separate hard
drive containing this information.
      Husband admitted at the time of his August 3 deposition that Wife’s
Personal Information was on a hard drive he kept at the office and not in a
cloud account. Husband also admitted that, when he signed the verification
under penalty of perjury that he no longer had any of the sexually explicit
text messages Mr. Orozco had attached to his declaration, Husband was in
fact in possession of these documents. Husband testified he wanted these
documents to remain a matter of public record as a means to “defend” himself
because Wife had “lied” to and “wrong[ed]” him.




                                         9
      Near the conclusion of the second day of testimony, the trial court
again stressed that the restraining order hearing was about Wife’s Personal
Information downloaded by Husband. The court commented that if Husband
had returned her Personal Information, they “might not be here today.”
      The DVRO hearing concluded on November 20. In support of
Husband’s request for a restraining order, he testified about his downloading
the contents of Wife’s computer, his reasons for doing so, and his discovery of
what he described as “[Wife]’s porn,” including “hundreds of pictures” of her
naked, as well as sexually explicit “movies” of her and text messages to and
from her. Husband was “absolutely destroyed” when he learned of Wife’s
affair and discovered her Personal Information. During the November 20
hearing, Husband also claimed Wife verbally and physically abused him
during their marriage.
      Court’s Ruling
      After closing arguments, the trial court ruled from the bench. It found
Husband provided no credible evidence to support issuance of a restraining

order against Wife.9 It also found Wife had “more than met her burden of
proof” to show Husband was disturbing her peace, entitling her to a DVRO
for a one-year period. The court rejected Wife’s claims of Husband’s
“controlling behavior” of her person or their finances, or any physical abuse
by him, but found Husband was “play[ing] games” with Wife’s Personal
Information since he first obtained it in March.
      Specifically, the trial court found Wife intended the Personal
Information to remain private and certainly never intended that Husband



9     Husband on appeal has not challenged the trial court’s denial of a
restraining order against Wife.


                                      10
have access to it; Husband was not credible and his testimony “inconsistent”
and “all over the place” regarding where he stored her Personal Information
and who, other than his attorney, had access to it; and “one minute
[Husband] knows what a cloud is, and he’s emailing about it and telling
[Wife] that’s where it’s all stored,” “then in a deposition, he’s not even sure
what a cloud is and how to access it,” while acknowledging his employees
have access to his cloud account(s). The court further observed that,
although Husband claimed he needed to keep the Personal Information to
“protect” himself, there was no credible evidence his safety was ever in
jeopardy from anyone including Wife; he caused some of her Personal
Information to be publicly disclosed when his attorney attached sexually
explicit emails belonging to Wife to his declaration and filed it with the court;
and that Husband was not “forthcoming” in discovery responses when he
claimed not to have “possession, custody or control” of these emails.
      The trial court found Husband’s “harassment” of Wife and his “ongoing
disturb[ance] of her peace” resulted from his failure to return her Personal
Information, his inconsistent testimony regarding where it was stored and
who had access to it, and the continued threat he would use it against Wife
by publicly disseminating it. The court noted Husband could have returned
her Personal Information the “minute” the TRO issued, which likely would
have changed the outcome of the proceeding. But Husband “[didn’t] stop
there,” as he wanted her sexually explicit text messages to remain public so
that people would know “what happened to him” in order to “defend his good
honor.”
      The court found Husband’s behavior “tantamount to extortion”: “You
do what I want or I’m going to let everybody know the real truth about you.
You’re a cheater and embarrass you with videos and text messages and



                                        11
pictures, and that undoubtedly is clear to this court. This is hanging over her
head as a threat every single day, and to this very day, he still holds them.”
“And I find it ironic that . . . since this [case] was filed [in] March to now,
there has been no indication or attempt at resolution that let’s just give them
back to [her], especially after you found out this court did not find them
relevant to these proceedings. He’s holding on to them. There’s a reason,
and that reason disturbs her peace.”
      In addition to stay-away and move-out orders, the trial court in the
DVRO ordered Husband and his counsel “not to disseminate any of [Wife’s
Personal Information].” It also ordered Husband to return the “external hard
drive” containing the Personal Information taken from Wife’s computer, to
permanently delete all of this Personal Information—including “any
duplicates”—on his computer or in any cloud account, and to provide proof to

Wife and her counsel of compliance with these orders by October 4.10 The
court indicated it would retain jurisdiction to ensure Husband met the

October 4 deadline.11
                                  DISCUSSION
      A. Guiding Principles
      The DVPA authorizes a trial court to issue a protective order to
“prevent acts of domestic violence, abuse, and sexual abuse and to provide for
a separation of the persons involved in the domestic violence for a period
sufficient to enable these persons to seek a resolution of the causes of the


10    The trial court stated Husband could keep a copy of the Business’s
financial records that he obtained from Wife’s computer.

11    Although not part of the record, in his opening brief Husband states he
complied with these orders. At oral argument before this court, Wife
confirmed Husband had in fact complied with these orders.


                                         12
violence” (§ 6220), upon “reasonable proof of a past act or acts of abuse”
(§ 6300, subd. (a)). The DVPA should “be broadly construed in order to
accomplish [its] purpose” of preventing acts of domestic abuse. (In re
Marriage of Nadkarni (2009) 173 Cal.App.4th 1483, 1498 (Nadkarni).)
      As relevant here, “abuse” includes “engag[ing] in any behavior that has
been or could be enjoined pursuant to section 6320.” (§ 6203, subd, (a)(4); id.,
subd. (b) [“Abuse is not limited to the actual infliction of physical injury or
assault.”].)
      When the trial court issued the DVRO in November 2020, subdivision
(a) of section 6320 provided in relevant part: “The court may issue an ex
parte order enjoining a party from . . . disturbing the peace of the other party,
and, in the discretion of the court, on a showing of good cause, of other named

family or household members.” (Former § 6320, subd. (a)12; Nadkarni,
supra, 173 Cal.App.4th at p. 1497 [“section 6320 broadly provides that
‘disturbing the peace of the other party’ constitutes abuse for the purposes of
the DVPA”].)
      We review a trial court’s factual findings under section 6320 for
substantial evidence. (J.J. v. M.F. (2014) 223 Cal.App.4th 968, 975.) “We


12    Since the trial court’s grant of the DVRO, section 6320 has twice been
amended by the Legislature. Effective January 1, 2021, subdivision (c) of
section 6320 was amended to define “disturbing the peace of the other party”
as used in subdivision (a). (Stats. 2020, ch. 248, § 2.) Subdivision (c) was
further amended effective January 1, 2022 (Stats. 2021, ch. 135, § 1) and now
provides in part: “ ‘disturbing the peace of the other party’ refers to conduct
that, based on the totality of the circumstances, destroys the mental or
emotional calm of the other party. This conduct may be committed directly or
indirectly, including through the use of a third party, and by any method or
through any means including, but not limited to, telephone, online accounts,
text messages, internet-connected devices, or other electronic technologies.”
(§ 6320, subd. (c).)


                                        13
draw all reasonable inferences in support of the court’s ruling and defer to
the court’s express or implied findings when supported by substantial
evidence.” (J.M. v. G.H. (2014) 228 Cal.App.4th 925, 935.) “All conflicts in
the evidence are drawn in favor of the judgment,” and “[w]hen supported by
substantial evidence, we must defer to the trial court’s findings,” including its
finding on the credibility of witnesses. (Niko v. Foreman (2006) 144
Cal.App.4th 344, 364-365 (Niko); Sabbah v. Sabbah (2007) 151 Cal.App.4th
818, 823 [“ ‘We must accept as true all evidence . . . tending to establish the
correctness of the trial court’s findings . . . , resolving every conflict in favor of
the judgment.’ ”].)
      A protective order granted under the DVPA is reviewed for abuse of
discretion. (In re Marriage of Davila & Mejia (2018) 29 Cal.App.4th 220, 226
(Davila); In re Marriage of Evilsizor & Sweeney (2015) 237 Cal.App.4th 1416,
1424 (Evilsizor).) This is because the grant of a protective order “ ‘ “ ‘rests in
the sound discretion of the trial court upon a consideration of all the
particular circumstances of each individual case.’ ” ’ ” (Nadkarni, supra, 173
Cal.App.4th at p. 1495.)
      B. Analysis
      Nadkarni guides our analysis in this case. In Nadkarni, former
husband accessed ex-wife’s email account without her permission and
obtained copies of emails between her and third parties, including her
attorney. Former husband then attached some of the emails to documents he
filed in the superior court in connection with the parties’ ongoing custody
dispute involving their two teenaged children. Ex-wife obtained a TRO
preventing former husband from disturbing her peace “ ‘through the use of
personal information accessed through [ex-wife’s] email.’ ” (Nadkarni, supra,
173 Cal.App.4th at p. 1488.) The trial court subsequently dismissed her



                                         14
application to extend the TRO without conducting an evidentiary hearing,
finding former husband’s conduct insufficient to constitute “abuse” within the
meaning of the DVPA. The Court of Appeal reversed.
      In finding ex-wife’s application to be facially sufficient, Nadkarni
concluded that “disturbing the peace of the other party”—language then
undefined—“may be properly understood as conduct that destroys the mental
or emotional calm of the other party” (Nadkarni, supra, 173 Cal.App.4th at

p. 1497);13 and therefore, under the plain meaning rule “former husband’s
alleged conduct in destroying the mental or emotional calm of his former wife
by accessing, reading and publicly disclosing her confidential e-mails” may
constitute “abuse” under the DVPA (id., at p. 1498). Although Nadkarni did
not decide the truth of ex-wife’s allegations of abuse and remanded the
matter for a hearing on the merits, it noted former husband’s conduct
allegedly caused ex-wife to “suffer ‘shock’ and ‘embarrassment,’ to fear the
destruction of her ‘business relationships,’ and to fear for her safety. In other
words, [former husband’s] conduct with respect to [ex-wife’s] e-mail account,
as stated in her declaration, allegedly caused the destruction of her mental or
emotional calm and could, if found to be true, constitute ‘disturbing the peace
of the other party.’ ” (Id., at p. 1499.)
      The courts have followed Nadkarni to support issuance of a domestic
violence restraining order for conduct that “disturbs the peace” of another
based on obtaining and disseminating that party’s private


13    As noted ante in footnote 12, Nadkarni’s definition of “disturbing the
peace of the other party” has now been incorporated into amended
subdivision (c) of section 6320. (See Sen. Rules Com., Off. of Sen. Floor
Analyses, Unfinished Business Analysis of Sen. Bill No. 1141, as amended
Aug. 6, 2020, p. 1 [noting the amendment to section 6320 merely “codifie[d]
and elaborate[d]” on previous case authority].)


                                            15
information/communications without his or her permission. For example, in
Evilsizor, husband downloaded tens of thousands of text messages from wife’s
cellphone without her knowledge, including “notes” that she used as a diary.
After dissolution proceedings were initiated, husband filed copies of some of
the downloaded information in the superior court, leading wife to seek a
restraining order under the DVPA to stop him from further disseminating
this information. The trial court found husband’s actions disturbed wife’s
peace within the meaning of former section 6320, subdivision (a), and issued
a DVRO in favor of wife “ ‘because you’re [i.e., Husband] going around either
disclosing or threatening to disclose to third parties for no particular reason
intimate details of your lives.’ ” (Evilsizor, supra, 237 Cal.App.4th at
p. 1425.)
      In affirming, Evilsizor found substantial evidence supported the court’s
issuance of the restraining order despite the parties’ dispute over the events
that led to the order; adding, “[T]he trial court was in the best position to
evaluate credibility and to resolve factual disputes, and our review of the
record reveals sufficient evidence to conclude that the court’s order was not
an abuse of discretion.” (Evilsizor, supra, 237 Cal.App.4th at pp. 1426-1427.)
      Here, the record contains ample evidence to support the trial court’s
factual findings, and those facts demonstrate the court properly exercised it
discretion in issuing the one-year DVRO against Husband. (See Davila,
supra, 29 Cal.App.4th at p. 226.) Similar to the facts of Nadkarni and
Evilsizor, Husband, without Wife’s permission, accessed and downloaded the
entire contents of her personal computer on two occasions while looking for
financial information about the Business, as they were contemplating
divorce. Upon discovering Wife’s Personal Information, which Husband
admitted would be humiliating and embarrassing to her if publicly disclosed,



                                       16
Husband sent text messages to the Group threatening to do just that,
describing in some detail the contents of the Personal Information including
the existence of nude pictures of Wife.
      Eight months later, Husband still had not returned Wife’s Personal
Information. In the interim, Husband (1) had provided inconsistent
testimony at his deposition and the contested hearing regarding its
whereabouts, including how her Personal Information was being stored;
initially claiming that it was in a cloud account in which nobody but he had
access, at another point claiming he did not even know if he had a cloud
account, only to admit he had as many as three such accounts that employees
of the Business could access, and then claiming it was not in any cloud
account but instead on a hard drive he kept in his office; (2) had falsely
declared under penalty of perjury in his July 31 verification that Wife’s
sexually explicit text messages were no longer in his “possession, custody or
control,” supporting the inference that he was punishing Wife for having an
affair and causing her additional anxiety about further disclosure of her
Personal Information; and (3) had ignored the trial court’s statements
expressing concern over the whereabouts of Wife’s Personal Information,
even after it noted Wife’s affair and her Personal Information were of
“limited” relevancy in a no-fault divorce state like California.
      But that’s not all.
      When Husband’s attorney on May 29 attached sexually explicit text
messages from Wife’s computer as an exhibit filed in the superior court,
Husband refused to informally agree to seal these now public documents. In
this same declaration, Husband’s attorney stated there were hundreds of
similar documents belonging to Wife—including naked pictures of her—that
should be admitted at the upcoming contested hearing. Husband testified he



                                       17
wanted these documents to remain public because Wife had “lied” to and
“wrong[ed]” him.
      The trial court also found Husband not credible. It noted Husband’s
testimony was “inconsistent” and “all over the place” regarding the
whereabouts, and his control, of Wife’s Personal Information, as further
support that he was disturbing her peace on an everyday basis by “play[ing]
games” with it. We cannot, and will not, disturb the court’s credibility
finding. (See Niko, supra, 144 Cal.App.4th at p. 364 [credibility
determinations are the province of the trier of fact].)
      From the foregoing, we conclude the trial court’s finding that Husband
was “play[ing] games” with Wife’s Personal Information, using it as a form of
“extortion” over her, is amply supported by the record in this case; and
supports the finding that his conduct constituted ongoing harassment and
“abuse” under the DVPA.
      We reject Husband’s claims he did not engage in a course of conduct
that affected Wife’s mental “calm” and that his actions in March 2020 should
be viewed as “an isolated situational incident.” We also reject Husband’s
reliance on Curcio, supra, 47 Cal.App.5th 1, in support of his argument there
is insufficient evidence he disturbed Wife’s “peace” within the meaning of
former section 6320, subdivision (a). Curcio involved two romantic partners
in which the petitioner had secured a restraining order based on, among
other allegations, her partner’s single, private social media post about the
petitioner. In reversing, Curcio concluded this single post was insufficient to
support the issuance of a restraining order for the disturbance of the
petitioner’s peace. (Id., at pp. 12-13.) Curcio is factually inapposite, as a
single, private media post is nothing like the conduct of Husband in the
instant case. Husband also fails to acknowledge evidence showing that after



                                       18
his initial messages, sexually explicit texts and photos were made part of the
public record; he was untruthful about the whereabouts of the Personal
Information; and he refused several requests to turn over the materials he
had downloaded from Wife’s computer. Such evidence fully supports the
court’s imposition of the one-year DVRO.
                               DISPOSITION
      The trial court’s November 20, 2020 order restraining Husband under
the DVPA is affirmed. Wife to recover her costs on appeal.



                                                        HALLER, Acting P. J.

WE CONCUR:



DO, J.



BUCHANAN, J.




                                      19